Citation Nr: 0844197	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  03-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the appellant may be considered to be the 
veteran's surviving spouse for the purposes of entitlement to 
dependency and indemnity compensation (DIC) benefits.

2.  Entitlement to service connection for a malignant brain 
astrocytoma (brain tumor) for accrued benefit purposes to 
include the issue of basic eligibility for accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to April 
1960 and from November 1964 to April 1968.  He died of a 
primary brain tumor in April 2001.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision and an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The appeal 
was remanded for issuance of a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) in December 
2004.  The appellant's claim is now handled by the regional 
office in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2004, the Board remanded the appeal for issuance 
of an SOC on the issue of service connection for a brain 
tumor for the purpose of accrued benefits payments and an 
SSOC on the issue of whether the appellant is considered a 
surviving spouse for DIC purposes.  In January 2005 and July 
2008 the appellant advised VA through an official form that 
her address had changed.  However, in September 2008, the SOC 
and SSOC were sent to the wrong address.  It appears to be 
the address of J.V., who submitted a statement in support of 
the veteran's claim in July 2008.  This claim must be 
remanded so that the SOC and SSOC can be sent to the 
appellant at the correct address.

Accordingly, the case is REMANDED for the following action:

1.  Resend the SOC and SSOC to the 
appellant at the correct address, as 
indicated on the January 2005 and July 
2008 change of address forms.

2.  If any new evidence is received, the 
RO/AMC should conduct any development as 
indicated and then readjudicate the 
claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

